UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-09908 TOMI ENVIRONMENTAL SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Florida 59-1947988 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 9454 Wilshire Blvd., Penthouse, Beverly Hills, CA 90212 (Address of principal executive offices) (Zip Code) (800) 525-1698 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 12, 2014, the registrant had 80,839,968shares of common stock outstanding. FORM 10-Q QUARTERLY REPORT FOR THE QUARTER ENDED JUNE 30 , 2014 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS 3 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4 CONTROLS AND PROCEDURES 29 PART II - OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 29 ITEM 1A RISK FACTORS 29 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 29 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 29 ITEM 5 OTHER INFORMATION 29 ITEM 6 EXHIBITS 29 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements The accompanying financial statements are unaudited for the interim periods, but include all adjustments (consisting only of normal recurring adjustments), which we consider necessary for the fair presentation of results for the three and six months ended June 30, 2014. Moreover, these financial statements do not purport to contain complete disclosure in conformity with U.S. generally accepted accounting principles and should be read in conjunction with our audited financial statements as of, and for the year ended December 31, 2013. The results reflected for the three and six months ended June 30, 2014 are not necessarily indicative of the results for the entire year ending December 31, 2014. 3 TOMI ENVIRONMENTAL SOLUTIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEET ASSETS Current Assets: June 30, (Unaudited) December 31, Cash and Cash Equivalents $ $ Cash – Restricted (Note 6) Accounts Receivable - net Inventories (Note 3) Prepaid Expenses Total Current Assets Property & Equipment – net (Note 4) Other Assets: Intangible Assets – net (Note 5) Deferred Financing Costs – net (Note 6) Deposits Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities: Accounts Payable and Accrued Expenses $ $ Accrued Interest on Convertible Notes (Note 6) Accrued Officers Compensation (Note 9) Common Stock to be Issued (Note 12) Customer Deposits Derivative Liability (Note 7) Total Current Liabilities Convertible Notes Payable, net of discount of $4,786,104 and $5,003,558 at June 30, 2014 and December 31, 2013, respectively(Note 6) Total Long-term Liabilities Total Liabilities Commitments and Contingencies - - Stockholders’ Deficiency: Cumulative Convertible Series A Preferred Stock; par value $0.01, 1,000,000 shares authorized; 510,000 shares issued and outstanding at June 30, 2014 and December 31, 2013 Cumulative Convertible Series B Preferred Stock; $1,000 stated value; 7.5% Cumulative dividend; 4,000 shares authorized; none issued and outstanding at June 30, 2014 and December 31, 2013 - - Common stock; par value $0.01, 200,000,000 shares authorized; 80,225,890 and 79,867,217 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively. Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ The accompanying notes are an integral part of the financial statements. 4 TOMI ENVIRONMENTAL SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) For The Three Months Ended For The Six Months Ended June 30, June 30, Sales, net $ Cost of Sales Gross profit Operating Expenses: Professional Fees Depreciation and Amortization Selling Expenses Research and Development Equity Compensation Expense (Note 8) - - Consulting fees General and Administrative Total Operating Expenses Loss from Operations ) Other Income (Expense): Amortization of Deferred Financing Costs ) Amortization of Debt Discounts ) Fair Value Adjustment of DerivativeLiability ) ) Financing Costs - ) - ) Interest Expense – Related Party - ) - ) Interest Expense ) Total Other Income (Expense) ) ) Net Income (Loss) $ $ ) $ $ ) Net Income (Loss) Per Common Share Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Basic Weighted Average Common Shares Outstanding Diluted Weighted Average Common Shares Outstanding The accompanying notes are an integral part of the financial statements. 5 TOMI ENVIRONMENTAL SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIENCY FOR THE SIX MONTHS ENDED JUNE 30, 2014 (UNAUDITED) Series A Preferred Common Stock Shares Amount Shares Amount Additional Paid in Capital Accumulated Deficit Total Stockholders’ Deficiency Balance at December 31, 2013 $ ) $ ) Equity based compensation - - - Common stock issued for services provided - Common stock issued for executive compensation - Net income for the six months ended June 30, 2014 - - - Balance at June 30, 2014 $ ) $ ) The accompanying notes are an integral part of the financial statements. 6 TOMI ENVIRONMENTAL SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) For The Six Months Ended June 30, Cash Flow From Operating Activities: Net Income (Loss) $ $ ) Adjustments to Reconcile Net loss to Net Cash Used In Operating Activities: Depreciation and Amortization Amortization of Deferred Financing Costs Amortization of Debt Discount Finance Charges in connection with convertible debt - Fair Value Adjustment of Derivative Liability ) Equity Based Compensation Value of Equity Issued for Services - Reserve for Bad Debts - Changes in Operating Assets and Liabilities: Decrease (increase) in: Accounts Receivable Inventory ) ) Prepaid Expenses ) ) Deposits ) Increase (Decrease) in: Accounts Payable and Accrued Expenses Accrued Interest - Warrant Liability - Accrued Officers Compensation Common Stock to be Issued ) Customer Deposits Net Cash Used in Operating Activities ) ) Cash Flow From Investing Activities: Purchase of Intangibles - ) Purchase of Property and Equipment ) ) Net Cash Used in Investing Activities ) ) The accompanying notes are an integral part of the financial statements. 7 TOMI ENVIRONMENTAL SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS – CONTINUED (UNAUDITED) For The Six Months Ended June 30, Cash Flow From Financing Activities: Proceeds from Loan Payable – Officer - Proceeds from Convertible Notes Payable - Deferred Debt Costs - ) Proceeds From Issuance of Common Stock - Increase in Bond Sinking Fund ) - Net Cash (Used In) Provided by Financing Activities ) Increase (Decrease) In Cash and Cash Equivalents ) Cash and Cash Equivalents - Beginning Cash and Cash Equivalents – Ending $ $ Supplemental Cash Flow Information: Cash Paid For Interest $ $ Cash Paid For Income Taxes $ $ Non-Cash Investing Activities: Reclassification of demo equipment from inventory to property and equipment $ $
